Citation Nr: 1336538	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  08-33 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  

(The issues of entitlement to service connection for a tendon disorder of the left foot, to include a left ankle disorder, and a right knee disorder are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1967.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO denied entitlement to service connection for bilateral hearing loss, a right knee condition, and a left foot tendon condition.  In June 2008, the Veteran filed a notice of disagreement (NOD) as to the denial of his service connection claims.  A statement of the case (SOC) was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.  

In March 2010, the Veteran testified during a hearing before a Veterans Law Judge (not the undersigned) at the RO; a transcript of that hearing is of record.  In February 2013, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted his March 2010 hearing is no longer employed by the Board and, as a result, he was offered the opportunity for a hearing before a current VLJ who would participate in the decision in his appeal, in accordance with 38 C.F.R. §§ 20.707 and 20.717 (2012).  The Veteran was informed that, if he did not respond within 30 days of the date of the letter, the Board would assume that he does not want another hearing and proceed with his appeal.  To date, the Veteran has not requested an additional hearing in conjunction with this appeal.  As such, the Board finds that all due process has been afforded the Veteran with respect to his right to a hearing.  

In March 2011, the Board remanded the Veteran's claim of service connection for bilateral hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  [Parenthetically, the Board notes that the other issues on appeal were denied and subsequently appealed to the Court and are addressed in a separate decision, as noted above.]  After completing the requested development, the RO/AMC continued to deny the claim as reflected in a March 2012 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claims.  The Veteran's Virtual VA electronic claims folder was reviewed in connection with the matters herein decided.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran has asserted experiencing decreased hearing during service as a result of acoustic trauma from a grenade landing near him.  

3.  Although the Veteran currently has bilateral hearing loss to an extent recognized disability for VA purposes, he has not specifically asserted continuity of symptoms of diminished hearing since service, and the only competent, probative opinion that addresses the question of whether there exists a medical nexus between the Veteran's current bilateral hearing loss disability and service weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a March 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The March 2007 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2007 letter.  Hence, the March 2007 letter meets the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and post-service VA and private treatment records.  In addition to his paper claims file, the Veteran also has a paperless, electronic (Virtual VA) file, which has been reviewed by the RO and the Board in conjunction with this appeal.  Also of record and considered in connection with the appeal is the February 2009 VA examination report, the transcript of the Veteran's March 2010 Board hearing, and various written statements provided by the Veteran on his behalf.  The Board finds that no further RO action in this appeal, prior to appellate consideration, is required.

As for the March 2010 Board hearing, the Board points out that the Veteran appeared with his authorized representative at the time.  Nevertheless, the hearing transcript reflects that the Veteran and his representative were afforded an opportunity to present hearing testimony, argument and evidence in support of his claims.  The transcript also reflects appropriate exchanges between the Veteran and the undersigned Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999).  In this regard, the transcript reflects that the undersigned identified and explained the material issues for each claimed disability herein decided, including the need for evidence of a current disability, an event or injury in service, and a relationship between the current disability and service.  See 38 C.F.R. § 3.103(c) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the provisions of section 3.103(c) apply to Veterans Law Judges).  Although the undersigned did not explicitly suggest the submission of specific evidence, any omission in this regard was cured with the evidence obtained on subsequent remand.  The Board hearing is, thus, legally sufficient. 

The Board further finds that there has been substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial, not strict, compliance with a prior remand); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999). The Veteran has asserted that he was given a hearing test in both ears as part of his application process for Officer Candidate School at Fort Dix, New Jersey.  However, as directed by the March 2011 Board remand, the RO attempted to obtain such records, but noted that all service treatment records are assoicated with the file.  The Board also notes that the STRs of record are not incomplete, as they contain the report of the August 1967 separation examination, which was conducted at Fort Dix.  Hence, no further RO action is this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including organic diseases of the nervous system (interpreted to include sensorineural hearing loss), shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz  is 40 decibels of greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In this appeal, the Veteran contends that he currently has bilateral hearing loss as a result of his military service.  The Veteran testified that his military occupational specialty (MOS) was a frontline combat medic, but he specifically attributes his hearing loss to an incident when he dropped a hand grenade on the grenade range.  The Veteran has asserted that the grenade landed near the bunker, after which he experienced loud ringing in his ears and could not hear anything.  The Veteran testified that he continued to experience loud ringing for four days following the incident and, although the ringing subsided, he knew he lost some hearing.  The Veteran has stated that he did not lodge any complaints of hearing loss at his separation examination because he did not want to be delayed going home.  

The Veteran's service treatment records (STRs) do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure, and he is also competent to report his symptoms during service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's report regarding the grenade incident and his resultant decreased hearing during service is considered competent lay evidence acoustic trauma and decreased hearing during service, even though there is no contemporaneous medical evidence of such.  

Indeed, while there is competent lay evidence of a loud noise incident in service and the Veteran has reported experiencing decreased hearing in service, the service treatment records (STRs) reflect no complaint, finding, or diagnosis pertinent to hearing loss while the Veteran was on active duty.  Audiometric testing conducted during the Veteran's July 1966 enlistment examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-5
15
15
LEFT
-5
-5
0
10
15

The Board notes that these results do not reach the level of severity to be considered a hearing loss disability by VA under the provisions of 38 C.F.R. § 3.385.  

The STRs do not contain any audiograms reflecting the results of hearing tests conducted during the Veteran's period of active duty, although he has asserted that he had a hearing test when he applied for Officer Candidate School at Fort Dix, New Jersey.  As noted above, however, the STRs assoicated with the record are complete and VA has satisfied its duty to assist the Veteran in obtaining all relevant evidence in this case.  

Audiometric testing at the August 1967 separation examination revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Board notes that these results do not reflect hearing loss-much less, hearing loss to extent to be considered a hearing loss disability by VA under the provisions of 38 C.F.R. § 3.385.  Comparing the audiogram at entry to that separation does not demonstrate any worsening of the Veteran's hearing; if anything, such a comparison appears to reflect some improvement.  In any event, neither audiogram contains results establishing a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  In this context, it is noteworthy that the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley, at 157.  In this appeal, as all pure tone thresholds at entrance and separation reflect pure tone thresholds less than 20 decibels, these audiograms do not reflect evidence of any hearing loss. 

In evaluating this claim, the Board again notes that the Veteran has competently asserted experiencing acoustic trauma and decreased hearing during service.  Even if true, however, any such diminished hearing would have been temporary, at best, as the Veteran's hearing was within normal limits at separation from service.  

The Board notes that the absence of in-service evidence of hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The post-service evidence shows that the Veteran was afforded a VA audiological evaluation in February 2010.  At that time, audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
65
90
LEFT
10
10
20
60
75

Maryland CNC word list speech recognition scores were recorded as 82 percent in both ears.  These results reflect hearing loss disability as defined by VA under 38 C.F.R. § 3.385.  Notably, this is the first evidence of hearing loss included in the record-almost forty years after the Veteran was discharged from service.  

The February 2010 VA examiner diagnosed bilateral sensorineural hearing loss and he noted the Veteran's medical history as it pertains to hearing loss.  In this regard, the VA examiner noted that the Veteran was exposed to gunfire and grenades during service.  The examiner also noted that the Veteran did not have a history of noise exposure before service, no occupational noise exposure, and very little recreational noise exposure, during which he used hearing protection.  The VA examiner opined that the current hearing loss is less likely as not caused by noise exposure during service, noting that the Veteran's hearing was within normal limits at separation from service.  

In this case, the Board finds the February 2010 VA opinion is the only competent opinion of record to directly address the question of whether the Veteran's current hearing loss is related to service, and the Board accepts this opinion as probative of the medical nexus question.  Indeed,  the VA examiner's opinion was based on a review of the claims file, as well as consideration of the Veteran's documented history and assertions regarding in-service acoustic trauma, and audiometric testing of the Veteran associated with the record.  Further, the VA examiner provided a specific, reasoned rationale for his conclusions that is based upon all relevant facts in this case, particularly the lack of evidence showing a chronic hearing disability at separation from service.  

While the February 2010 VA examiner based his opinion largely on the lack of evidence showing hearing loss at separation from service, the Board notes that his opinion is consistent with other evidence of record-namely, the post-service evidence which does not show complaints, treatment, or diagnosis of bilateral hearing loss for almost 40 years after service and the lack of evidence showing continued complaints of diminished hearing or treatment for hearing loss after service.  Notably, the VA examiner reviewed the entire evidentiary record, including the evidence mentioned above, and concluded, based upon his medical expertise, that the Veteran's current bilateral hearing loss disability is not likely related to his military service.  

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion on the medical etiology question.  As such, the VA examiner's opinion is not contradicted or outweighed by any opposing evidence which attempts to establish a nexus between the Veteran's current bilateral hearing loss and service.  

Furthermore, as for any assertions of the Veteran and/or his representative that there exists a medical relationship between the Veteran's current hearing loss and his military service, such assertions provide no basis for allowance of the claim.  In this regard, the Board emphasizes that the matter of the medical etiology of the Veteran's hearing loss disability is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As noted, the Veteran's DD Form 214 reflects that his MOS was a medical specialist, which suggests that he has received some medical training.  However, it has not been argued or shown that the Veteran received medical training in audiology, a very specialized medical field, such that he is competent to render a probative (i.e., persuasive) opinion on the medical matter on which this claim turns. See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the Veteran's assertions of medical nexus between his own hearing loss and military service are not considered competent or probative evidence in support of his claim.  

The Board further notes that, even if, given the fact that he has had some medical training, the Veteran's assertion as to medical etiology of his were considered competent, they would be outweighed by the VA Indeed, while the Veteran has only offered conclusory statements regarding the relationship between his military service and his current hearing loss, the VA examiner's competent, credible, and probative opinion is based upon all relevant facts and supported by the evidence of record.  

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


